DETAILED ACTION
Status of Claims
Claims 1, 6, 10-11, 16, and 20-21 have been amended.
Claims 1-21 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 October 2020, 13 October 2020, 30 November 2020, and 5 February 2021 have been considered by the examiner.

Response to Arguments
101 Rejection:
	Applicant respectfully submits that the amended claims are patent eligible under 35 USC 101 as they are not directed towards a judicial exception. The examiner agrees. Applicant has amended the original claims into a form where the previously recited risk mitigation process is no longer within the scope of the claimed invention, rather, the presently claimed invention is directed to a system responding to and processing an indicator being provided by a verification/risk mitigation process outside the scope of the claimed invention. Therefore, as the present claims no longer recite a judicial exception, the examiner will rescind the previously filed 101 rejection.

102/103 Rejection:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-5, 9-15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20180131706 A1), in view of Zhang et al. (US 20190238550 A1), in further view of Carter (US 20150358164 A1). 

In regards to Claims 1, 11, and 21, Anderson discloses:
A (non-transitory computer readable medium/computer implemented system configured to perform a) computer-implemented method for processing blockchain-based data, the computer- implemented method comprising: receiving, by a first blockchain node and from a second blockchain node, transaction data and binary formatted information corresponding to the transaction data (See Anderson: Para. [0014] – “The transactions are received via an ingress platform which applies filtering based on pre-defined criteria.”; See Anderson: Para. [0014] – “Example embodiments provide a process that receives incoming blockchain transactions from various nodes operating on a network”); 
wherein the transaction data comprises a first attribute value corresponding to a data attribute (See Anderson: Para. [0018] – “Referring to FIG. 2, the system diagram 200 includes Anderson include content/a data payload, they contain at least a first attribute value corresponding to a data attribute.), 
wherein the second blockchain node serializes the first attribute value into the binary formatted information (See Anderson: Para. [0018] – “In one example, when a transaction arrives at the ingress, the transaction will be sent through a set of filters 226 and processes where the transaction content can be scanned for offensive or illegal content based on the established filters.”, Under broadest reasonable interpretation binary formatted information simply refers to any and all data that can be stored or used by a computing device. The system of Anderson discloses the categorization/serialization of the content of each transaction into either offensive/illegal or not offensive/illegal), and 
determining, by the first blockchain node and based on a transaction type corresponding to the transaction data and a predetermined relationship between the transaction type and a processing policy, a processing policy corresponding to the transaction data, wherein the processing policy comprises the data attribute and a conversion rule corresponding to the data attribute (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.”); 
converting, by the first blockchain node, the binary formatted information into a second attribute value based on the conversion rule (See Anderson: Para. [0016] – “When redacting a transaction, the data that was originally identified in the transaction may be hidden or blocked from view in the actual committed blockchain transaction. For example, once a transaction is identified as requiring redaction, the transaction may still exist in a block to preserve immutability of that transaction, however, the transaction may be otherwise inaccessible and cannot be accessed or viewed by users” – based on the results of the content processor’s processing, certain aspects of the formatted information will be converted to a redacted status in accordance with the processor’s ruleset); 
determining, by the first blockchain node, the data attribute corresponding to the second attribute value (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.” – the receiving node determines whether an incoming transaction is permissible or not, two distinct data attributes); and 
in response to a determination that the first attribute value of the data attribute matches the second attribute value, determining, by the first blockchain node, that the transaction data passes a verification(See Para. [0014] – “In addition, even after transactions are received and logged, another procedure may perform redaction of the transactions in the blockchain based on a further audit process (which may be on-going) that seeks to identify improperly logged transactions”).

Anderson fails to explicitly disclose:
wherein the first blockchain node and the second blockchain node support different operating systems or different compilation languages;

However, in a similar field of endeavor, Zhang discloses:
wherein the first blockchain node and the second blockchain node support different operating systems or different compilation languages (See Zhang: Para. [0131] – “In an embodiment of the present disclosure, the operating system stored in the memory 1202 may adopt the architecture shown in FIG. 13, that is, the operating system comprises: a storage layer, a service layer, and a session layer, wherein the storage layer adopts a blockchain architecture with a node permission control to achieve the purpose of classifying information and opening permissions to users.”, Zhang discloses that the operating system of a node of a blockchain can perform the necessary functions despite differences as long as key components are present, thus supporting nodes running different operating systems);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the node operating system structure of Zhang in the blockchain system of Anderson in order to increase the efficiency of the system by increasing the number of nodes that can interact with the system of removing barrier to entry on the basis of operating system.

However, the combination of Anderson and Zhang fails to explicitly disclose:
encrypted binary formatted information
decrypting, by the first blockchain node and using a public key associated with the second blockchain node, the encrypted binary formatted information to obtain binary formatted information corresponding to the transaction data

However, in a similar field of endeavor, Carter discloses:
encrypted binary formatted information (See Carter: Para. [0019] – “Data is commonly protected by encryption algorithms that obfuscate binary data. Data encryption may be performed using symmetric and/or asymmetric encryption algorithms … Asymmetric encryption ensures that only a specific public key can decrypt a binary data or a message that was encrypted with a specific private key counterpart.”)
decrypting, using a public key, the encrypted binary formatted information to obtain binary formatted information (See Carter: Para. [0019] – “Data is commonly protected by encryption algorithms that obfuscate binary data. Data encryption may be performed using symmetric and/or asymmetric encryption algorithms … Asymmetric encryption ensures that only a specific public key can decrypt a binary data or a message that was encrypted with a specific private key counterpart.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the binary formatted information encryption and decryption process disclosed by Carter to the binary information prior to and after the data transfer process between the first and second blockchain nodes of the combination of Anderson and Zhang in order to increase the overall security of the system by leveraging data encryption and obfuscating transmitted data.

In regards to Claims 2 and 12, the combination of Anderson, Zhang, and Carter discloses:
The computer-implemented method of claim 1, further comprising: determining, by the first blockchain node and for the transaction data, the transaction type corresponding to the transaction data (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged .

In regards to Claims 3 and 13, the combination of Anderson, Zhang, and Carter:
The computer-implemented method of claim 1, wherein determining, for each transaction type, the predetermined relationship comprises: determining a transaction feature of the transaction type; selecting, from the transaction data of the transaction type, at least one data attribute that represents the transaction feature; generating, based on the at least one data attribute and a conversion rule configured for the data attribute, a processing policy corresponding to the transaction type; and establishing a mapping relationship between the transaction type and the processing policy.

In regards to Claims 4 and 14, the combination of Anderson, Zhang, and Carter:
The computer-implemented method of claim 1, further comprising: processing, by the first blockchain node, the transaction data based on the binary formatted information (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.”).

In regards to Claims 5 and 15, the combination of Anderson, Zhang, and Carter:
The computer-implemented method of claim 4, further comprising: before processing, by the first blockchain node, the transaction data based on the binary formatted information: determining whether the processing policy comprises more than one data attribute (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is ; 
in response to determining the processing policy comprises more than one data attribute, obtaining formatted information corresponding to each extracted attribute value (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.”); and
sorting, by the first blockchain node, the formatted information based on a sorting rule of the data attribute (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.”).

In regards to Claims 9 and 19, the combination of Anderson, Zhang, and Carter: 
The computer-implemented method of claim 1, further comprising, when the first blockchain node receives the transaction data: receiving, by the first blockchain node, a predetermined relationship between the transaction type and the processing policy that is sent by a blockchain node that processes the transaction data (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review .

In regards to Claims 10 and 20, the combination of Anderson, Zhang, and Carter:
The computer-implemented method of claim 1, wherein the binary formatted information is associated with a sorting sequence included in the processing policy (See Anderson: Para. [0016] – “When redacting a transaction, the data that was originally identified in the transaction may be hidden or blocked from view in the actual committed blockchain transaction. For example, once a transaction is identified as requiring redaction, the transaction may still exist in a block to preserve immutability of that transaction, however, the transaction may be otherwise inaccessible and cannot be accessed or viewed by users” – the formatted information is sorted into either allowable or redacted information).



Claim 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Zhang in further view of Carter and Brady et al. (US 20180167217 A1), 

In regards to Claims 6 and 16, the combination of Anderson and Zhang discloses the computer-implemented method of claim 4 but fails to explicitly disclose:
wherein processing, by the first blockchain node, the transaction data based on the binary formatted information, comprises: broadcasting, by the first blockchain node to a third blockchain node in a blockchain network, the binary formatted information and the transaction data, wherein the third blockchain node performs consensus processing on the transaction data based on the formatted information.

However, in a similar field of endeavor, Brady discloses:
wherein processing, by the first blockchain node, the transaction data based on the binary formatted information, comprises: broadcasting, by the first blockchain node to a third blockchain node in a blockchain network, the binary formatted information and the transaction data, wherein the third blockchain node performs consensus processing on the transaction data based on the formatted information (See Brady: Para. [0008] – “The transaction is placed in a block which is broadcast to every node on the blockchain network and through a process of puzzle solving called `mining` performed by other members the transaction, and any other transactions in the same block, are verified as being valid. The block is then permitted to be added to the chain, thereby becoming part of the public transaction ledger.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block validation process of Brady in the transaction filtering system of the combination of Anderson, Zhang, and Carter in order to ensure the integrity of the distributed ledger and prevent fraudulent transactions from being recorded.

In regards to Claims 7 and 17, the combination of Anderson, Zhang, and Carter discloses the computer-implemented method of claim 4 but does not explicitly disclose:
wherein processing, by the first blockchain node, the transaction data based on the binary formatted information comprises: encrypting, by the first blockchain node, the binary formatted information to obtain an encryption result; and sending the encryption result and the transaction data to another blockchain node in a blockchain network, to perform consensus processing on the transaction data.

However, in a similar field of endeavor, Brady discloses:
wherein processing, by the first blockchain node, the transaction data based on the binary formatted information comprises: encrypting, by the first blockchain node, the binary formatted information to obtain an encryption result; and sending the encryption result and the transaction data to another blockchain node in a blockchain network, to perform consensus processing on the transaction data (See Brady: Para. [0008] – “The transaction is placed in a block which is broadcast to every node on the blockchain network and through a process of puzzle solving called `mining` performed by other members the transaction, and any other transactions in the same block, are verified as being valid. The block is then permitted to be added to the chain, thereby becoming part of the public transaction ledger.” – It is well understood in the art the blocks contained within a blockchain are encrypted).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block validation process of Brady in the transaction filtering system of the combination of Anderson, Zhang, and Carter in order to ensure the integrity of the distributed ledger and prevent fraudulent transactions from being recorded.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Zhang, in further view of Carter and Roth et al. (US 9405920 B1).

In regards to Claims 8 and 18, the combination of Anderson, Zhang, and Carter discloses the computer-implemented method of claim 1 but fails to explicitly disclose:
further comprising: performing, by the first blockchain node, an operation on the first attribute value based on a conversion algorithm, to obtain a string corresponding to the first attribute value

However, in a similar field of endeavor, Roth discloses:
further comprising: performing, by the first blockchain node, an operation on the first attribute value based on a conversion algorithm, to obtain a string corresponding to the first attribute value (See Anderson:  Para. [0014] – “If the blockchain transaction content of an incoming transaction is suspect based on the filtering, then the message may be quarantined, deleted, forwarded to a computer or an administrator for review or sent back to the transaction originator along with a notification regarding the type of error which was noted and/or logged during the filtering process.”, See Roth: col. 6, lines 16-20 – “As an illustrative example, the plaintext to data integrity value type parameter 208 may specify SHA-256. The parameter may be specified by the string "SHA-256" or by information that corresponds to that particular algorithm”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the string correspondence structure of Roth in the transaction filtering system of the combination of Anderson, Zhang, and Carter in order to ensure that attribute values are clearly distinct to the processor and prevent incorrect sorting thereby increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King (US 20170180134 A1) discloses a method for receiving, transmitting, and processing data on a blockchain using PKI (public key infrastructure) as well as cryptographic techniques such as hashing and use of digital signatures.
Tong (US 20190280855 A1) discloses methods and systems to receive and process data comprising block data and data identifiers to be stored on a blockchain using encryption techniques such as public key infrastructure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685